Back to Form 8-K Exhibit 10.1 APPENDIX X [Amendment Number 5] Agency Code 12000 Contract No. C020454 Period 4/1/07-9/30/08 Funding Amount for Period Based on approved capitation rates This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through The New York State Department of Health, having its principal office at Corning Tower, Room 2001, Empire State Plaza, Albany NY 12237, (hereinafter referred to as the STATE), and WellCare of New York, Inc.,(hereinafter referred to as the CONTRACTOR), to modify Contract Number C020454 as set forth below. The effective date of these modifications is April 1, 2007, unless otherwise noted below. 1.Amend Section 19.1 of the "Table of Contents for Model Contract," to read, "Section 19.1 Maintenance of Contractor Performance Records, Records Evidencing Enrollment Fraud and Documentation Concerning Duplicate CINs." 2.
